                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


IRINA PRUTEANU,                                )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )           No. 4:18-CV-01640-AGF
                                               )
TEAM SELECT HOME CARE OF                       )
MISSOURI, INC. and ALGONQUIN                   )
NURSES HOME HEALTH CARE I,                     )
LLC,                                           )
                                               )
               Defendants.                     )


                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Team Select Home Care of Missouri,

Inc.’s (“Team Select”) motion to dismiss (ECF No. 23) and Defendant Algonquin Nurses

Home Health Care I, LLC’s (“Algonquin”) motion for summary judgment (ECF No. 29).

Plaintiff opposes both motions. For the reasons set forth below, Team Select’s motion to

dismiss will be granted in part and denied in part, and Algonquin’s motion for summary

judgment will be denied.

                                     BACKGROUND

       On July 30, 2018, Plaintiff filed her lawsuit in state court, asserting claims of

discrimination on the basis of sex and pregnancy, in violation Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., the Missouri Human Rights Act

(“MHRA”), Mo. Rev. Stat. § 213.055, and outrageous conduct and negligent infliction of
emotional distress under Missouri law. Specifically, Plaintiff claims that she was

employed as an office clerk with Defendants until she was terminated on August 16,

2017, for “excessive absenteeism due to her pregnancy.” Complaint (“Compl.”), ECF

No. 5 at ¶ 14. She alleges that during her employment with Defendants, Plaintiff was

“subjected to discriminatory treatment” and suffered “intolerable working conditions and

a hostile environment in which to work.” Id. at ¶¶ 9-10. Plaintiff contends that her

manager, Heather Sessions, exhibited a discriminatory attitude after being informed that

Plaintiff was pregnant and had to go on medically-ordered bedrest. Plaintiff further

claims that Ms. Sessions “specifically expressed discontent about being required to do

any work because of any employee’s maternity leave.” Id. at ¶ 17.

       On or about September 25, 2017, Plaintiff filed a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and the Missouri Commission

on Human Rights (“MCHR”), alleging that she was terminated after she missed work due

to medically-necessary pregnancy-related restrictions. ECF No. 5-2. She alleged that she

was treated differently and more harshly than other employees with serious medical

conditions.

       The MCHR issued a notice of right to sue on April 18, 2018, and the EEOC issued

a notice of right to sue on May 2, 2018. Plaintiff filed her complaint on July 30, 2018,

and she alleges in her complaint that her lawsuit was “being filed within ninety (90) days

of receipt of the two letters.” Compl. at ¶ 7. On September 27, 2018, Team Select timely

removed this action to federal court, and on December 10, 2018, the Court denied

Plaintiff’s request to remand this action to state court.

                                               2
                           ARGUMENTS OF THE PARTIES

       In its motion to dismiss, Team Select argues that Plaintiff’s MHRA claim is

untimely because Plaintiff filed suit more than 90 days after the right to sue letter was

issued by the MCHR. It also argues that Plaintiff fails to state a claim of sex and

pregnancy discrimination under the MHRA and Title VII because her complaint only

contains conclusory allegations rather than specific facts establishing a prima facie case.

Lastly, Team Select argues that Plaintiff fails to state a claim of outrageous conduct or

negligent infliction of emotional distress under Missouri law.

       Plaintiff responds that she did not receive a copy of the MCHR right to sue letter

until Plaintiff’s counsel requested a copy on the date this lawsuit was filed in state court,

and further that there is no proof that Plaintiff ever requested a right to sue letter from the

MCHR. She next argues that she sufficiently pled facts to support her sex and pregnancy

discrimination claim, as well as outrageous conduct and negligent infliction of emotional

distress under Missouri common law.

       In reply, Team Select argues that whether Plaintiff expressly requested a right to

sue letter from the MCHR is irrelevant. It contends that Plaintiff admits that her lawsuit

was filed more than 90 days following the issuance of the right to sue letter and, as a

result, her MHRA claims must be dismissed as untimely. It then reiterates its arguments

with respect to Plaintiff’s failure to state a claim under Title VII and Missouri law.

       Defendant Algonquin argues in its motion for summary judgment that it never

employed Plaintiff, and thus should not be a party to this litigation. It submits two

affidavits supporting its motion. Plaintiff responds that granting summary judgment

                                               3
would be premature in light of the early stage of this litigation. She also directs the Court

to the Missouri Secretary of State’s business search page, which indicates a relationship

between Algonquin and Team Select. Thus, Plaintiff maintains that discovery on this

issue is necessary.

                                        DISCUSSION

Team Select’s Motion to Dismiss

   a. Standard of Review

       To survive a motion to dismiss for failure to state a claim, a plaintiff’s allegations

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The reviewing court must accept the

plaintiff’s factual allegations as true and construe them in the plaintiff’s favor, but it is

not required to accept the legal conclusions the plaintiff draws from the facts alleged. Id.

at 678; Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768–69

(8th Cir. 2012).

   b. Count I - Title VII claim

       Plaintiff alleges that she was discriminated against on the basis of her sex and

pregnancy, in violation of Title VII. As amended by the Pregnancy Discrimination Act

of 1978, sex-based discrimination under Title VII includes discrimination based on

“pregnancy, childbirth, or related medical conditions.” 42 U.S.C. § 2000e(k). To

establish a prima facie case of discrimination under Title VII in the absence of direct

evidence, Plaintiff must establish that (1) she is a member of a protected class, (2) she

                                               4
met her employer’s legitimate expectations, (3) she suffered an adverse employment

action, and (4) the circumstances give rise to an inference of discrimination. Guimaraes

v. SuperValu, Inc., 674 F.3d 962, 973–74 (8th Cir. 2012). “The prima facie standard is an

evidentiary standard, not a pleading standard, and there is no need to set forth a detailed

evidentiary proffer in a complaint.” Blomker v. Jewell, 831 F.3d 1051, 1056 (8th Cir.

2016). However, the “[e]lements of the prima facie case are [not] irrelevant to a

plausibility determination in a discrimination suit.” Id. They “are part of the background

against which a plausibility determination should be made.” Id. A claim is facially

plausible “where the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Wilson v.

Ark. Dep't of Human Servs., 850 F.3d 368, 375 (8th Cir. 2017) (quoting Blomker,

831 F.3d at 1055).

       Team Select argues that Plaintiff fails to plead a prima facie case of

discrimination, and thus her Title VII claim must be dismissed. Specifically, it argues

that Plaintiff fails to allege any facts to demonstrate that she was treated differently from

similarly situated employees not in her protected class. However, pleading a prima facie

case of discrimination is a flexible standard, and a plaintiff can satisfy the fourth part of

the prima facie case in a variety of ways, such as by showing more-favorable treatment of

similarly-situated employees who are not in the protected class, or biased comments by a

decisionmaker. Guimaraes, 674 F.3d at 974.




                                               5
       Here, to the extent Plaintiff alleges that Defendant had policies and practices

designed to limit, segregate, classify and discriminate against Plaintiff in ways that

jeopardized her career and deprived her of employment opportunities because of her sex

and/or pregnancy, the Court agrees that those are nothing more than legal conclusions

that will not support a claim. However, Plaintiff’s other allegations provide Team Select

with fair notice of what Plaintiff’s claims are and the grounds upon which they rest. She

identifies biased comments made by her manager and states in her charge of

discrimination that she has been treated differently and more harshly than other

employees with serious medical conditions. See Fed. R. Civ. P. 10(c) (copy of written

instrument that is exhibit to pleading is part of pleading for all purposes); Eckert v. Titan

Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008) (when ruling on motion to dismiss, court

should construe complaint liberally in light most favorable to plaintiff). Lastly, Plaintiff

claims that her “performance has always been good and she had received no criticism of

it prior to her discharge.” Compl. at ¶15.

       Construing the complaint in Plaintiff’s favor, the Court finds that she has

sufficiently stated a claim for sex and pregnancy discrimination under Title VII related to

her termination. 1 Team Select’s motion to dismiss Count I of the complaint will be

denied.



1
       In Paragraph 10 of the factual allegations of her complaint, Plaintiff also claims
that Defendants’ actions created a hostile work environment, but the complaint is devoid
of any such allegations. Further, Plaintiff does not allege any causes of action based
upon hostile work environment. As such, the Court finds no claim for hostile work
environment has been stated.
                                              6
   c. Count II - MHRA claim

       The MHRA provides that “[a]ny action brought in court under this section shall be

filed within ninety days from the date of the commission’s notification letter to the

individual but no later than two years after the alleged cause occurred or its reasonable

discovery by the alleged injured party.” Mo. Rev. Stat § 213.111.1; see also State, ex rel.

Martin–Erb v. Mo. Comm’n on Human Rights, 77 S.W.3d 600, 604 (Mo. 2002) (“The

complainant must file any civil action against the person or entity allegedly committing

the discrimination within 90 days of the date of the MCHR’s letter . . . .”). Although

under Title VII a litigant has 90 days from the receipt of the right to sue letter to bring

suit (42 U.S.C. 2000e–5(f)(1)), “statutes of limitations contained in the Missouri Human

Rights Act have been strictly construed.” Hammond v. Mun. Corr. Inst., 117 S.W.3d

130, 138–39 (Mo. Ct. App. 2003), opinion adopted and reinstated after retransfer (Nov.

6, 2003) (citations omitted). Accordingly, courts have consistently held that the 90-day

period runs from the date that the letter is issued by the MCHR, not the date of receipt.

Id. (“[T]he law permits no relief . . . on a claim of lack of notice.”); see also Troise v. Mo.

Office of Admin., No. 2:14-CV-04275-NKL, 2015 WL 5785547, at *5 (W.D. Mo. Oct. 2,

2015) (finding unavailing the plaintiff’s claim that he never received the right to sue letter

from the MCHR).

       Here, Plaintiff did not file suit until July 30, 2018, 103 days after the date of the

MCHR’s notice of right to sue. Thus, it is undisputed that Plaintiff’s lawsuit was filed

more than ninety days after the right to sue letter was issued and is untimely. Further,

Plaintiff has not argued, nor has the Court been able to identify, any recognized

                                               7
justification to equitably toll the limitations period. Plaintiff has made only a vague

argument that “no proof exists that the Plaintiff requested a right to sue letter from the

Missouri Commission on Human Rights.” ECF No. 27 at 2. This explanation for her

untimely filing is an insufficient basis for equitably tolling the statute of limitations. See

Firstcom, Inc. v. Qwest Corp., 555 F.3d 669, 675 (8th Cir. 2009) (stating that the party

claiming the benefit of an exception to the statute of limitations bears the burden of

showing that she has pursued her rights diligently, and some extraordinary circumstance

stood in her way).

       Moreover, whether Plaintiff requested a right to sue letter is irrelevant. As noted

by the Missouri Supreme Court in Igoe v. Dep’t of Labor & Indus. Relations of State of

Missouri, 152 S.W.3d 284, 287 (Mo. 2005), the MCHR may elect not to pursue a

complaint and terminate its proceedings by issuing a right-to-sue letter sua sponte at any

time within the statute of limitations period, without completing the investigation. “Use

of the right-to-sue letter to terminate administrative proceedings conserves the

commission’s resources, because termination by a finding of no probable cause requires

an investigation and is subject to judicial review.” Id. (citing Martin–Erb, 77 S.W.3d at

600). Accordingly, the Court will dismiss Plaintiff’s MHRA claim with prejudice. 2



2
       Plaintiff states in her briefing: “If the Court feels that the conditions of the
[MHRA] have not been fulfilled, then [the MHRA count] only should be dismissed,
without prejudice to refiling to determine if the proper request to the MCHR had been
made to request the right to sue letter.” ECF No. 27 at 3. However, as discussed above,
the MCHR has the authority to issue a right to sue letter sua sponte. Thus, whether
Plaintiff requested a letter is irrelevant. Accordingly, Plaintiff’s request that the MCHR
claim be dismissed without prejudice will be denied.
                                               8
   d. Counts III and IV - Missouri law claims

       Plaintiff asserts in her complaint two Missouri common law claims: outrageous

conduct and negligent infliction of emotional distress. In Pretsky v. Southwestern Bell

Telephone Company, 396 S.W.2d 566 (Mo. 1965), the Missouri Supreme Court

recognized and accepted the tort of outrageous conduct as defined by § 46 of the

Restatement (Second) of Torts. The elements of this tort are: (1) the defendant’s conduct

is extreme and outrageous; (2) the defendant acts in an intentional or reckless manner;

and (3) by reason of said acts, plaintiff is caused to suffer severe emotional distress from

which bodily harm results. Frye v. CBS Inc., 671 S.W.2d 316, 319 (Mo. Ct. App. 1984)

(citing LaBrier v. Anheuser Ford, Inc., 612 S.W.2d 790 (Mo. Ct. App. 1981)). “The

conduct must have been so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Gibson v. Brewer, 952 S.W.2d 239, 249 (Mo.

1997) (internal citation and quotation omitted). “For the third element it is necessary to

plead the [emotional] distress is medically diagnosable and medically significant.”

Hendrix v. Wainwright Indus., 755 S.W.2d 411, 412 (Mo. Ct. App. 1988) (naming the

tort as intentional infliction of emotional distress).

        “The elements of a claim for negligent infliction of emotional distress are: (1) a

legal duty of the defendant to protect the plaintiff from injury, (2) breach of the duty, (3)

proximate cause, and (4) injury to the plaintiff.” Henson v. Greyhound Lines, Inc., 257

S.W.3d 627, 629 (Mo. Ct. App. 2008) (internal citation and quotation omitted).

“Additionally, to recover damages, the plaintiff must prove two additional elements: (1)

                                               9
that the defendant should have realized his conduct involved an unreasonable risk of

causing the distress, and (2) that the emotional distress or mental injury is medically

diagnosable and of sufficient severity to be medically significant.” Id.

       Here, Plaintiff has failed adequately to plead either of her Missouri common law

claims. Specifically, Plaintiff pleads that she suffered mental distress in the form of

embarrassment, humiliation, and anxiety, but fails to state anywhere in her complaint that

her emotional distress was medically diagnosable and medically significant. See St.

Anthony’s Med. Ctr. v. H.S.H., 974 S.W.2d 606, 612 (Mo. Ct. App. 1998) (granting

motion to dismiss because “[d]efendant’s second amended answer and counterclaim

offered a conclusory statement that he suffered shame and humiliation and severe

emotional distress but failed to contain facts or allegations from which to infer medically

diagnosable and medically significant emotional distress.”).

       Moreover, the conduct pled by Plaintiff is not “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Gillis v. Principia Corp.,

111 F. Supp. 3d 978, 987 (E.D. Mo. 2015), aff’d, 832 F.3d 865 (8th Cir. 2016); see also

Gibson v. Hummel, 688 S.W.2d 4, 8 (Mo. Ct. App. 1985) (conduct of employer and

supervisor in requiring employee to take a polygraph and involuntarily terminating her

employment upon employee’s refusal did not amount to outrageous conduct), c.f. Young

v. Stensrude, 664 S.W.2d 263, 265 (Mo. Ct. App. 1984) (denying motion to dismiss

where the plaintiff pled acts of showing a pornographic movie to an unsuspecting female

in a room with five men while making obscene remarks to her). Accordingly, Plaintiff’s

                                             10
Missouri law claims of outrageous conduct and negligent infliction of emotional distress

will be dismissed.

Algonquin’s Motion for Summary Judgment

       “Summary judgment is appropriate when, viewing the facts in the light most

favorable to the non-movant, there are no genuine issues of material fact and the movant

is entitled to judgment as a matter of law.” Metro. Prop. & Cas. Ins. Co. v. Calvin, 802

F.3d 933, 937 (8th Cir. 2015). In opposing summary judgment, a plaintiff may not

“simply point to allegations” in the complaint, Howard v. Columbia Pub. Sch. Dist., 363

F.3d 797, 800 (8th Cir. 2004), or “rest on the hope of discrediting the movant’s evidence

at trial,” Matter of Citizens Loan & Sav. Co, 621 F.2d 911, 913 (8th Cir. 1980). Rather,

the plaintiff “must identify and provide evidence of specific facts creating a triable

controversy.” Howard, 363 F.3d at 800 (citation omitted).

       Algonquin moves for summary judgment 3 on the grounds that it never employed

Plaintiff, and thus, it cannot be liable for her allegedly discriminatory discharge. In

support, it points to the Declarations of Mark Tamboli and Eugenia Chicken. 4

       Mr. Tamboli states that he is one of the owners of Algonquin and represents that

Algonquin never employed Plaintiff. He further claims that Algonquin has never done

business as “Algonquin Nurses Home Health Care I, LLC.” Ms. Chicken, Team Select’s

chief compliance officer, states in her affidavit that Team Select, not Algonquin,

3
      Algonquin fails to follow Local Rule 7-4.01, which requires motions for summary
judgment to be accompanied by a statement of material facts.
4
        The declarations relied upon by Algonquin were filed by Team Select in support
of its memorandum in opposition to Plaintiff’s motion to remand.
                                             11
employed Plaintiff from March 7, 2017 until August 15, 2017. She further claims that

Team Select was the entity that terminated Plaintiff’s employment. Lastly, she states that

Algonquin Nurses Home Health Care I, LLC has no business relationship with Team

Select Home Care of Missouri, Inc.

       Plaintiff in her response submits her affidavit, in which she states that: (1) she

interviewed for her position with Algonquin; (2) the interviewer informed Plaintiff that

“there was talk” that Algonquin would be sold; (3) her W-2 was in the name of

“Algonquin Home Health Care”; and (4) her termination letter was on letterhead with

both Team Select and Algonquin listed. ECF No. 30-1. She submits no documentation

in support of her claims.

       Plaintiff also points to the Missouri Secretary of State’s website, arguing that

filings made by Algonquin and Team Select indicate a relationship between the two

entities. Plaintiff specifically points to the following filings:

       • October 31, 2016 – “Algonquin Nurses Home Health Care I, LLC” files its

           articles of organization with the Missouri Secretary of State. ECF No. 30-6.

       • February 15, 2017 – “Team Select Home Care” files a registration of fictitious

           name and lists “Algonquin Nurses Home Health Care, Inc.” under “owner

           information.” ECF No. 30-7.

       • February 23, 2017 – “Algonquin Nurses Home Health Care I, LLC” files a

           statement of change of registered agent, listing Stephen Tamboli as its new

           registered agent. ECF No. 30-7.



                                               12
       • November 17, 2017 – “Team Select Home Care” files a registration of

          fictitious name listing “Algonquin Nurses Home Health Care, Inc.” as its 100%

          owner. ECF No. 30-3.

       • November 30, 2017 – “Algonquin Nurses Home Health Care, Inc.” files an

          amendment of articles of incorporation, stating that the new name of the

          corporation is “Team Select Home Care of Missouri, Inc.” ECF No. 30-5.

       • April 20, 2018 – “Team Select Home Care” files a registration of fictitious

          name listing “Team Select Home Care of Missouri, Inc.” as the name of its

          owner. ECF No. 30-4.

Algonquin did not file a reply.

       After reviewing the Missouri Secretary of State filings, the Court concludes that

there remain issues of material fact with regard to the entity that actually employed

Plaintiff and whether any relationship exists between Algonquin Nurses Home Health

Care I, LLC, Algonquin Nurses Home Health Care, Inc., and Team Select Home Care of

Missouri, Inc. Accordingly, the Court will deny without prejudice Algonquin’s motion

for summary judgment.

                                     CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendant Team Select Home Care of

Missouri, Inc.’s motion to dismiss is GRANTED in part and DENIED in part, as set

forth in this Order. Accordingly, only Count I of Plaintiff’s complaint remains before the

Court. ECF No. 23.

                                            13
      IT IS FURTHER ORDERED that Defendant Algonquin Nurses Home Health

Care, LLC’s motion for summary judgment is DENIED without prejudice. ECF No.

29.


                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE

Dated this 27th day of February, 2019.




                                         14
